Case 2:19-cv-13429-PDB-DRG ECF No. 55 filed 02/18/20     PageID.1867    Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

GENERAL MOTORS LLC,
GENERAL MOTORS COMPANY,

            Plaintiffs,                      Case No. 19-cv-13429
v.
                                             District Judge Paul D. Borman
FCA US LLC, FIAT CHRYSLER                    Magistrate Judge David R. Grand
AUTOMOBILES N.V., ALPHONS
IACOBELLI, JEROME DURDEN,
MICHAEL BROWN,

            Defendants.              /

                                    ORDER

(1)   DENYING PLAINTIFF GENERAL MOTORS' MOTION TO
      ENFORCE FEDERAL RULE OF CIVIL PROCEDURE 26(d)(1) AND
      THE COURT'S PRACTICE REQUIREMENTS REGARDING
      DISCOVERY AGAINST ALL DEFENDANTS, SIGNIFICANT NON-
      PARTIES AND OTHER ENTITIES

(2)   REQUESTING BRIEFING CONCERNING PLAINTIFF GENERAL
      MOTORS' CONCERNS ABOUT PRESERVATION OF EVIDENCE
      IN THE POSSESSION OR CONTROL OF THIRD-PARTY UNITED
      AUTO WORKERS

      On November 20, 2019, Plaintiffs filed a 95-page 198 paragraph Complaint

(ECF #1). The Complaint alleges:

            a.     Three Federal law counts under the Racketeer Influenced and
                   Corrupt Organizations Act, Title 18 U.S.C. § 1962 (b)(c) and
                   (d) against all Defendants;

                                         1
Case 2:19-cv-13429-PDB-DRG ECF No. 55 filed 02/18/20        PageID.1868    Page 2 of 5




             b.    One count of Unfair Competition against FCA and FCA N.V.;

             c.    One count of Civil Conspiracy against all Defendants.

      On January 1, 2020, Plaintiffs filed a Motion to Enforce Rule 26(d)(1) and

the Court's Practice Requirements Regarding Discovery (ECF #31). Federal Rule

of Civil Procedure 26(d)(1) deals with timing of discovery. This Court's practice

requirements deal with ordinary civil cases. This is not an ordinary civil case.

      On January 24, 2020, FCA Defendants filed a Response in Opposition to

Plaintiffs' Motion to "Enforce" Rule 26(d)(1) (ECF #40). On January 31, 2020,

Plaintiffs filed a Reply Brief in Support of their Motion (ECF #49). On January

24, 2020, Defendant Alphons Iacobelli filed a Response in Opposition to Plaintiffs'

Motion to Enforce Rule 26(d)(1) and the Court's Practice Requirements Regarding

Discovery (ECF #37). On January 24, 2020, Defendant Jerome Durden filed a

Notice of Joinder with Defendant Iacobelli's Response (ECF #38). On February 4,

2020, Defendant Michael Brown filed a Notice of Joinder with Defendant FCA's

Response (ECF #51).

      The parties held a Rule 26(f) Conference on January 24, 2020 (ECF #39).

They did not agree on a discovery plan. Plaintiff GM seeks to proceed with the

issue of initial disclosures and commence discovery on its 95-page 198 paragraph

Complaint. Defendant FCA objects to GM's proposal, suggesting, as do other

                                          2
Case 2:19-cv-13429-PDB-DRG ECF No. 55 filed 02/18/20        PageID.1869    Page 3 of 5




Defendants, that the most efficient and fair way to proceed is for the parties and the

Court to first proceed to resolve the Defendants' Motions to Dismiss.

      Pursuant to Local Rule 7.1(f)(2), Court concludes that this matter can be

determined without a hearing.

      The Court finds compelling FCA's reasoning found on Page 3 of the Joint

Report (ECF #39).

             But FCA’s view of the most efficient way to proceed
             differs fundamentally from GM’s, not only because FCA
             is the party that would bear the majority of the expense
             and disruption related to discovery, but because all
             expense and disruption that discovery in the action would
             cause, to the various parties and the Court alike, may be
             well obviated or significantly limited by the Court’s
             future rulings on FCA’s forthcoming motions to
             dismiss…Even if the Court does not dismiss the
             Complaint in its entirety, dismissal of some of GM’s
             claims could significantly narrow the scope of
             appropriate discovery.

In the Joint Discovery Report discussion of the Subject Matter of Discovery, on

Pages 6, et seq. (ECF #39), Defendant FCA's position correctly notes, at Page 8:

             The scope of discovery GM seeks is massive. GM
             already has served FCA with 55 broad document requests
             and four interrogatories asking FCA to locate and
             produce documents from a more than 10-year period on a
             range of topics…

      And that is only the opening volley of GM's discovery requests against

Defendants and "Significant Non-Parties and Other Entities." (ECF #1, p. 14). In
                                          3
Case 2:19-cv-13429-PDB-DRG ECF No. 55 filed 02/18/20           PageID.1870     Page 4 of 5




Section VI of the Joint Discovery Report, Changes in Discovery Limitations, GM

states that it

                 "will require an expansion of its deposition limit such
                 that each side- - Plaintiffs (collectively) and Defendants
                 (collectively)- -may take 40 depositions of the parties and
                 their representatives, subject to taking additional
                 depositions upon a showing of good cause; and, at least
                 until the identity of third parties is disclosed and
                 Defendants produce relevant documents such that
                 informed decisions can [be] made, there should be no
                 limit imposed on the number of depositions of third
                 parties which may include depositions to authenticate and
                 establish the foundation of third-party documents".

(ECF #39, p. 21).
                                      DISCUSSION
       This is an extraordinarily complex case as evidenced by the 95-page 198

paragraph Complaint. Defendant FCA's Preliminary Statement in Response to

Plaintiff's Motion to "Enforce" Rule 21(d)(1) (ECF #40, p. 3), cites to Sixth Circuit

precedent in support of its request to delay discovery until the Court rules on

Defendants' Rule 12(b)(6) motions: "[T]here is no general right to discovery upon

filing of the complaint. The very purpose of Fed. R. Civ. P. 12(b)(6) is to enable

defendants to challenge the legal sufficiency of complaints without subjecting

themselves to discovery.” Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 566 (6th

Cir. 2003) (citing Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 738 (9th

Cir. 1987)).
                                             4
Case 2:19-cv-13429-PDB-DRG ECF No. 55 filed 02/18/20        PageID.1871      Page 5 of 5




      This Court has the discretion to "discourag[e] wasteful pretrial activities"

and to secure the just, speedy, and inexpensive determination of every action and

proceeding. See Fed. R. Civ. P. 1, 16.

      Accordingly, in the exercise of its discretion, the Court stays GM's discovery

requests against Defendant FCA, other Defendants, significant non-parties, and

other entities until the Court rules on the Defendants' Motions to Dismiss.

      The Court requests briefing of up to seven pages on Plaintiff GM's concerns

about preservation of evidence in the possession or control of third-party United

Auto Workers (Plaintiffs' Reply to Response of Third-Party UAW to Plaintiffs'

Motion to Enforce Rule 26(d)(1) and the Court's Practice Requirements Regarding

Discovery, Feb. 5, 2020, ECF #52, p. 1, Page ID 1704). The deadline for Plaintiff

GM's submission is March 3, 2020. The UAW's response is due 14 days from the

filing of GM's submission.

      IT IS SO ORDERED.

Dated: February 18, 2020                      s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                          5
